Citation Nr: 0907316	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastatic abdominal 
liposarcoma, claimed as due to exposure to herbicides and/or 
asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, FL.

A hearing to be held before RO personnel was scheduled for 
May 2005 and the Veteran failed to report for that hearing.  
Subsequently a travel Board hearing was scheduled for July 
2006 to be held before a Veterans Law Judge of the Board; the 
Veteran elected to cancel that hearing.  

In October 2006, the Board notified the Veteran that his 
service connection claim based upon exposure to herbicides 
was subject to a stay on the adjudication of cases affected 
by the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
Veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a) (West 2002 & 
Supp. 2008); 3.307(a) (2008).  VA denied his claim, 
explaining that the presumption of herbicide exposure did not 
apply to his service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a Veteran's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
Veteran must have set foot within the land borders of Vietnam 
for presumptive service connection, and that a Veteran who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit further held that 
VA's amendment to its Adjudication Procedure Manual excluding 
Veterans who had not set foot in Vietnam was not invalid nor 
impermissibly retroactively applied.  Haas v. Nicholson, 20 
Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal. 


FINDINGS OF FACT

1.  The record does not reflect that the Veteran had active 
service within the land borders of the Republic of Vietnam.

2.  There is no presumption of exposure to herbicides/Agent 
Orange applicable in this case and the record is entirely 
negative for any factual, verifiable or corroborating 
evidence supporting the Veteran's contentions of exposure to 
herbicides/Agent Orange during service.

3.  The record contains positively no factual, verifiable or 
corroborating evidence that the Veteran was actually exposed 
to asbestos during active duty at any time.

4.  Metastatic abdominal liposarcoma, initially diagnosed 
decades after the Veteran's discharge from service, has not 
been etiologically linked by competent evidence to the 
Veteran's military service or any incident therein.


CONCLUSION OF LAW

Abdominal liposarcoma was not incurred in active military 
service, and may not be presumed to have been so incurred, to 
include as due to herbicide/Agent Orange or asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in October 2002 and October 2003.  The 
letters addressed all required notice elements and were sent 
both prior and subsequent to the initial unfavorable decision 
by the AOJ.  In this case, the fact that the notice did not 
address either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment and private treatment records pertinent to the 
years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service treatment records 
are absent for evidence of in-country service in Vietnam and 
do not include any objective indication of exposure to either 
Agent Orange or asbestos in service (the Veteran's primary 
contentions).  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

Moreover, there is no question that abdominal liposarcoma is 
currently diagnosed, but there is no indication in the record 
of a causal connection between this diagnosis and the 
Veteran's service or any incident therein.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

Factual Background

In October 2002, the Veteran filed an original service 
connection claim for liposarcoma based on reported exposure 
to herbicides including Agent Orange, and asbestos in-
service.  He stated that he was in-country Vietnam for about 
3 months, transporting aircraft, serving with the United 
States Navy aboard the USS Boxer.  

Service personnel records reflect that the Veteran served 
aboard the USS Enterprise from November 1963 to May 1965 and 
aboard the USS Boxer from June 1965 to March 1966.  His 
primary military specialty was reported as aviation 
electronics technician/radar.  Although there was no specific 
documentation on the DD 214 Form of any foreign or sea 
service or of any other award, the Board notes that the 
veteran's service personnel records clearly show that the 
veteran had sea duty.  An Armed Forces Expeditionary Medal 
was awarded while he was serving on the USS Boxer for the 
period September 9 through 16, 1965, for "operations in 
Vietnam."  As was indicated by the Veteran's accredited 
representative, an internet search does appear to confirm 
that the USS Boxer was in Cam Ranh Bay and Qui Nhon off-
loading helicopters and materials to shore.  In January 2003, 
NPRC indicated that it was unable to determine whether or not 
the Veteran had in-country service in Vietnam, noting that it 
was verified that he had served aboard the USS Boxer which 
was in the official waters of the Republic of Vietnam from 
July 6, 1965 to January 14, 1966.  

The service treatment records (STRs) show that upon 
examination conducted in May 1962, the Veteran had no 
clinical abnormalities and lab testing, to include blood 
work, revealed no abnormalities.  The April 1966 separation 
examination report revealed no clinical abnormalities and no 
abnormal lab findings, to include blood work.  The STRs 
contain no reference to any asbestos, Agent Orange or other 
herbicide exposure.

A VA examination was conducted in April 2002.  A history of 
recent treatment and hospitalization for bronchitis was 
recorded and it was noted that the Veteran smoked a pack of 
cigarettes a day.  The diagnoses included chronic bronchitis.  

Evidence from the Social Security Administration indicates 
that the Veteran was found to be totally and permanently 
disabled since at least July 2001 based upon disabilities 
affecting the knees and hands.  

Private medical records dated in July 2002 reflect that a 
left abdominal mass was identified in the region of the small 
bowel thought to possibly represent a tumor/sarcoma 
originating from fat and/or connective tissue such as 
liposarcoma.  It was also noted that the possibility of 
metastatic disease of the liver could not be excluded.  Low 
grade liposarcoma of the left retroperitoneal node with some 
satellite neoplastic nodules in the retroperitoneal area was 
definitely diagnosed in July 2002.  A clinical history of 
chronic obstructive pulmonary disease was also mentioned.  
Resection of the node mass and nodes was undertaken in mid-
July 2002.  Thereafter, the Veteran was also treated for 
right lower lobe pneumonia.

An August 2002 private medical record of Dr. M. indicates 
that post-resection, there was evidence of metastasis to the 
lymph nodes and surrounding structure.  It was noted that 
after his surgery, the Veteran suffered from withdrawal due 
to drug and alcohol abuse and pneumonia.  

An October 2002 report indicates that post-resection, there 
was a 5 cm area of residual liposarcoma in the left retro 
peritoneum, but that the great majority of the mass had been 
completely resected.  The lung bases were clear and the liver 
demonstrated two benign abnormalities.  

In February 2003, the Veteran presented a statement 
indicating that he was served aboard the USS Boxer which 
loaded choppers in Jacksonville, Florida and transported them 
to Cam Ranh Bay.  In a statement dated in March 2003, the 
Veteran indicated that he unloaded fixed wing airplanes from 
the USS Boxer onto land on Vietnam.  He also indicated that 
they also unloaded about 200 Bell model helicopters in Cam 
Ranh Bay and noted that there was frequent spraying of Agent 
Orange and other defoilage chemicals in that area.  

In a statement provided in May 2004, the Veteran explained 
that the USS Boxer had been an old World War II aircraft 
carrier with a wooden deck that was changed into an 
amphibious assault carrier used for transporting helicopters 
from Florida to Cam Ranh Bay, Vietnam.  The Veteran stated 
that the ship was so close to the shore that he could see 
people swimming and indicated that he sat about 300 yards 
from shore for weeks unloading helicopters.  

VA records dated in 2004 reflect that a left-sided 
liposarcoma had been identified which would require surgery 
and the possible loss of the left kidney, spleen and part of 
the pancreas.  He underwent laparotomy in late June 2004 and 
was discharged in early July 2004, 6 days after the surgery; 
the post-operative course was described as smooth.  

Legal Analysis

The Veteran has primarily contended that his diagnosed 
abdominal liposarcoma was caused by exposure to herbicidal 
agents/Agent Orange from his service aboard the USS Boxer 
which was stationed in the waters off of Vietnam, and also 
maintains that he set foot in Vietnam.  In the alternative, 
he maintains that his claimed condition is attributable to 
exposure to asbestos during service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain disorders, such as malignant 
tumors, may also be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



	A.  Herbicide/Agent Orange Exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

The term "soft-tissue sarcoma" includes liposarcoma and as 
such it is among the conditions for which service connection 
may be presumed based on herbicide exposure.  38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.309(e) (2008).

In this case, the Veteran is claiming entitlement to service 
connection for abdominal liposarcoma, as a result of 
herbicide exposure during service.  Specifically, he contends 
that while aboard the USS Boxer, he participated in 
operations that involved him being stationed in the inland 
waters in Vietnam and in-country Vietnam.  For purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" means that a claimant must have been present within 
the land borders of Vietnam to obtain the benefit of the 
presumption of herbicide exposure.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

However, the record does not reflect that the Veteran was 
present within the land borders of Vietnam, nor has the 
veteran submitted any persuasive evidence supporting his 
claim of exposure to Agent Orange/herbicides during service 
other than his self-serving and contradictory statements.  In 
this regard, the RO submitted a request to the NPRC in 
October 2002 asking for information regarding the Veteran's 
in-country Vietnam service.  The NPRC responded in January 
2003, that it was unable to determine whether or not the 
Veteran had in-country service in Vietnam, but confirmed that 
he was on board the USS Boxer from July 1965 to January 1966.  

In the absence of objective or documentary corroborating 
evidence relating to the veteran's reported in-country 
Vietnam service, the Board has carefully considered the 
Veteran's statements in this regard in order to assess their 
credibility and consistency.  See Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 478, 
511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(When determining whether lay evidence is satisfactory, the 
Board may consider internal consistency, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and, if a hearing has been held, the demeanor of the 
witness).  

In February 2003, the Veteran presented a statement 
indicating that he was served aboard the USS Boxer which 
loaded choppers in Jacksonville, Florida and transported them 
to Cam Ranh Bay, but made no mention of being on land in 
Vietnam.  In a statement dated in March 2003, the Veteran 
indicated that he unloaded fixed wing airplanes from the USS 
Boxer onto land on Vietnam.  In a statement provided in May 
2004, the Veteran explained that the USS Boxer was an 
amphibious assault carrier used for transporting helicopters 
from Florida to Cam Ranh Bay, Vietnam.  At that time, the 
Veteran did not mention being in-country, he reported 
spending several weeks about 300 yards off-shore of Vietnam.  
Overall, the Veteran's statements lack consistency thereby 
weakening their credibility and persuasiveness.  In addition, 
the Board observes that the Veteran's occupational specialty, 
described in the personnel records as aviation electronics 
technician/radar, does not in and of itself, suggest that the 
Veteran's in-country presence in Vietnam was required or even 
likely in conjunction with his assigned duties.  

Having assessed the evidence of record including the NPRC 
response, the Veteran's STRs and personnel records and 
significantly, his own inconsistent statements, the Board 
must conclude that the evidence does not indicate that the 
Veteran had in-country service in Vietnam.  The Board thus 
finds that the weight of the evidence is against a finding 
that he was actually ashore in Vietnam.  Therefore, service 
connection for the Veteran's abdominal liposarcoma is not 
warranted on a presumptive basis based on an association with 
herbicide exposure.

	B.  Asbestos Exposure

The Veteran also maintains that his claimed condition, 
abdominal liposarcoma, resulted from asbestos exposure in 
service.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection based on exposure to 
asbestos.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988). The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C, 9) (last updated September 29, 
2006) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims. VAOPGCPREC 4-00.

VA must analyze the Veteran's claim of entitlement to service 
connection based on asbestos exposure under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, contains guidelines for the development 
of asbestos exposure cases.  Most relevant to this case, part 
(b) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis, the most commonly occurring of 
which is interstitial pulmonary fibrosis or asbestosis.  
Inhaling asbestos fibers can also lead to pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

The Veteran has generally maintained that he sustained 
asbestos exposure in service as a result of being assigned to 
the USS Boxer, described as a World War II era aircraft 
carrier.  The Court has held that neither VA adjudication 
manual nor the DVB Circular creates a presumption of exposure 
to asbestos solely from shipboard (or any other type of) 
service.  Rather, they are guidelines which serve to inform 
and educate adjudicators as to the high exposure to asbestos 
and the prevalence of disease found in insulation and 
shipyard workers and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4- 2000.

As for the Veteran's claimed exposure to asbestos in service, 
this is neither presumed in any way, as discussed above, nor 
established in this case.  The record contains positively no 
corroborative or factual evidence that the Veteran was 
actually exposed to asbestos during active duty at any time.  
In fact, the first mention of in-service asbestos exposure 
was claimed by the Veteran more than 35 years after his 
discharge from service.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  Moreover, no medical records or other objective 
documentation dated either in service or at any-time post-
service reference or discuss any reported history of in-
service asbestos exposure.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than (remote) history as reported by the veteran).

Aside from the Veteran's own unsubstantiated contentions 
regarding asbestos exposure in service and an etiological 
relationship between such claimed exposure and the diagnosis 
of abdominal liposarcoma made in 2002, there is no evidence 
of record supporting this theory of entitlement.  There is no 
competent evidence of record establishing or even suggesting 
that the claimed disorder, abdominal liposarcoma, is in any 
way etiologically related to service, by virtue of claimed 
asbestos exposure sustained in service.  A requirement for a 
showing of such a relationship has been affirmed by the 
Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

There must be competent evidence establishing an etiological 
relationship between an injury or disease in service and the 
current disability.  The Veteran, as a lay person, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Accordingly, mere contentions and statements of the Veteran, 
no matter how well meaning, without supporting medical 
evidence that would etiologically relate the currently 
claimed condition with conditions or events which occurred in 
or are related to service, are not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Moreover, even if for purposes of this decision, the Board 
were to presume that the Veteran was exposed to asbestos 
during service as he has contended, there is a lack of any 
medical evidence demonstrating that the Veteran has an 
asbestos-related condition, and as explained above, there is 
no indication of any etiological relationship between 
asbestos exposure in-service (even if sustained) and the 
subsequent development of abdominal liposarcoma decades 
later.  The Board observes that abdominal liposarcoma has not 
been identified as a condition commonly associated with 
asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C.  As such, additional development as to this 
matter was not warranted in this case.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim based upon the 
theory of asbestos exposure and therefore, the provisions of 
§ 5107(b) are not applicable.  Therefore, entitlement to 
service connection for abdominal liposarcoma based upon 
claimed exposure to asbestos in service is denied.

        C.  Direct Service Incurrence/Presumptive Provisions for 
Chronic Diseases 

The Veteran's STRs are completely unremarkable for any 
complaints, treatment or diagnosis of abdominal liposarcoma.  
Indeed, this condition was not initially diagnosed until 
2002, more than 35 years after the Veteran's discharge from 
service.  This lapse of many years between his separation 
from service and the first manifestation or treatment for 
this claimed disorder is probative evidence against this 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

It equally deserves mentioning that malignant tumors are 
listed as a chronic disease under 38 C.F.R. § 3.309(a), 
another presumptive provision that is not predicated on 
exposure to herbicides like Agent Orange, or to any 
chemicals, in Vietnam.  If a chronic disease manifest to a 
degree of 10 percent or more within one year of separation 
from service, the disease will be presumed to be service-
connected.  38 C.F.R. § 3.307(a)(3).  But the Veteran was 
initially diagnosed with liposarcoma in 2002, over 35 years 
after leaving the military.  Therefore, this presumption does 
not apply because his initial diagnosis was well beyond the 
allotted one-year period after his military service ended.

Nonetheless, the general rules governing service connection 
can still be used to establish the Veteran's service 
connection claim.  38 C.F.R. §§ 3.303(a) (service connection 
means that the facts, shown by evidence, establish that a 
particular disease resulting in disability was incurred 
coincident with service in the Armed Forces); 38 C.F.R. § 
3.303(d) (presumptive provisions are not intended to limit 
service connection so that when they do not establish service 
connection, direct service connection may establish a claim 
when the evidence warrants it).

In addition to the lack of evidence showing that abdominal 
liposarcoma manifested during service or within one year 
thereafter, the medical evidence of record does not link this 
condition to his military service.  As noted above, the 
evidence of record does not show that there was an event, 
disease, or injury in service to which abdominal liposarcoma 
could be related, to include herbicide and asbestos exposure.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Here, there has been no evidence presented establishing or 
even suggesting that the Veteran's abdominal liposarcoma was 
otherwise caused by his military service, including his 
claimed exposure to herbicides/Agent Orange or asbestos, and 
without this necessary link service connection cannot be 
granted.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994) (indicating that merely because the Veteran does not 
have one of the presumptive diseases does not preclude him 
from establishing his entitlement to service connection with 
proof of actual direct causation).  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).

Thus, the only evidence linking the Veteran's abdominal 
liposarcoma to herbicide and/or asbestos exposure during 
service is his own lay contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that he has abdominal liposarcoma, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he 
experienced symptoms of the disorder.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can attest to having symptoms of 
or a diagnosed disorder, the Veteran, as a lay person, is not 
competent to testify that his currently claimed disorder, 
abdominal liposarcoma, was caused by his active service, to 
include reported exposure to herbicides and/or asbestos.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that abdominal liposarcoma, did 
not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include herbicide and/or asbestos 
exposure.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for abdominal liposarcoma.  Since the 
preponderance of the evidence is against his claim, there is 
no reasonable doubt to resolve in his favor, and this claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to service connection for metastatic abdominal 
liposarcoma, to include claimed as due to herbicide and 
asbestos exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


